Case 2:20-cv-11779-ODW-PLA Document 26 Filed 08/10/21 Page 1 of 1 Page ID #:357




 1                                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8                     United States District Court
 9                     Central District of California
10
11   DWAIN LAMMEY,                              Case No. 2:20-cv-11779-ODW (PLAx)
12                    Plaintiff,                JUDGMENT
13        v.
14   WILSHIRE SUITE HOTEL, INC.; a
     California Corporation; and DOES 1–10,
15
                      Defendants.
16
17        Pursuant to the Court’s Order Granting Defendant’s Motion to Dismiss, it is
18   therefore ORDERED, ADJUDGED, and DECREED as follows:
19        1.    Plaintiff shall recover nothing from Defendant;
20        2.    Plaintiff’s first cause of action, violation of the Americans with
21              Disabilities Act, is dismissed on the merits and with prejudice;
22        3.    The Court declines to exercise supplemental jurisdiction over Plaintiff’s
23              second cause of action, violation of the Unruh Civil Rights Act, and
24              dismisses that claim without prejudice.
25        IT IS SO ORDERED.
26        August 10, 2021
27                                 ____________________________________
28                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
